ACCEPTED
                                                                                  03-14-00036-CV
                                                                                         3763886
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                            1/14/2015 11:45:58 AM
                                                                                 JEFFREY D. KYLE
                                                                                           CLERK

                 No. 03-14-00036-CV
____________________________________________________
                                           FILED IN
                                                  3rd COURT OF APPEALS
            IN THE THIRD DISTRICT COURT OF APPEALSAUSTIN, TEXAS
                                                  1/14/2015 11:45:58 AM
                          AUSTIN, TEXAS
                                                      JEFFREY D. KYLE
  ______________________________________________________________
                                                           Clerk

RICHARD J. MALOUF DDS, RICHARD J. MALOUF DDS, PC, and RICHARD
                     J. MALOUF DDS, PA,
                          Appellants

                                      v.

    THE STATE OF TEXAS EX REL, DR. CHRISTINE ELLIS, D.D.S. and
                      MADELAYNE CASTILLO
                             Appellees
   _____________________________________________________________

           APPELLANTS’ ORAL ARGUMENT HANDOUTS
   _____________________________________________________________

ELIZABETH G. BLOCH                         Attorneys for Appellants Richard J.
State Bar No. 02495500                     Malouf DDS and Richard J. Malouf
Heidi.bloch@huschblackwell.com             DDS, PC
THOMAS H. WATKINS
State Bar No. 20928000                     J.A. CANALES
Tom.watkins@huschblackwell.com             State Bar No. 03737000
LORINDA HOLLOWAY                           TonyCanales@canalessimonson.com
State Bar No. 00798264                     Canales & Simonson, PC
Lorinda.holloway@huschblackwell.com        2601 Morgan Ave.
Husch Blackwell LLP                        Corpus Christi, Texas 78465
111 Congress, Suite 1400                   (361) 883-0601
Austin, Texas 78701                        (361) 884-7023 (fax)
(512) 472-5456                             Attorneys for Appellant Richard J.
(512) 479-1101 (fax)                       Malouf DDS, PA
“Health care liability claim:”
“a cause of action against a health care provider or
physician for treatment, lack of treatment, or other
claimed departure from accepted standards of
medical care, or health care, or safety or
professional or administrative services directly
related to health care, which proximately results in
injury to or death of a claimant, whether the
claimant’s claim or cause of action sounds in tort or
contract.” TMLA § 74.001(a)(13) (amended 2003)

“Professional or administrative services:”
“those duties or services that a physician or health
care provider is required to provide as a condition
of maintaining the physician’s or health care
provider’s license, accreditation status, or
certification to participate in state or federal health
care programs.” TMLA § 74.001(a)(24) (added 2003)




                           1
AUS-6050316-1 6060880/4
TMLA § 74.001(a)(2):
“’Claimant’ means a person, including a decedent’s
estate, seeking or who has sought recovery of damages
in a health care liability claim.”

Tex. Gov’t Code § 311.005:
The following definitions apply unless the statute or
context in which the word or phrase is used requires a
different definition:
(2) "Person" includes corporation, organization,
government or governmental subdivision or agency,
business trust, estate, trust, partnership, association, and
any other legal entity.

Tex. Civ. Prac. & Rem. Code § 1.002:
The Code Construction Act (Chapter 311, Government
Code) applies to the construction of each provision in this
code, except as otherwise expressly provided by this
code.

Tex. Gov’t Code § 311.034:
In a statute, the use of “person,” as defined by Section
311.005 to include governmental entities, does not
indicate legislative intent to waive sovereign immunity ….
   [Codifies common law: “person” includes the
   State unless sovereign immunity is implicated]
                             2
Rules of statutory construction:
 • Courts must begin with the “plain and common
   meaning of the statute’s words.” Tex. W. Oaks Hosp. LP
   v. Williams, 371 S.W.3d 171, 177 (Tex. 2012).
 • “Where text is clear, text is determinative.” Entergy
   Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex.
   2009).
 • “We cannot add words into, or delete language from, a
   statutory provision unless doing so is ‘necessary to give
   effect to clear legislative intent,’ because ‘[o]nly truly
   extraordinary circumstances showing unmistakable
   legislative intent should divert us from enforcing the
   statute as written.’ Tex. Adjutant Gen.’s Office v.
   Ngakoue, 408 S.W.3d 350, 362 (Tex. 2013).
 • “Even when it appears the Legislature may have made a
   mistake, courts are not empowered to ‘fix’ the mistake
   by disregarding direct and clear statutory language that
   does not create an absurdity.” Texas Lottery
   Commission v. First State Bank of DeQueen, 325 S.W.3d
628, 638 (Tex. 2010).

 • Courts “are not responsible for omissions in
   legislation.” Diversicare Gen. Partner, Inc. v. Rubio, 185
S.W.3d 842, 860 (Tex. 2005).



                             3
                          CERTIFICATE OF SERVICE
       I certify that a true and correct copy of the foregoing instrument has been
served upon the following counsel of record via hand delivery and/or the Court’s
electronic filing system on the 14th day of January, 2015:

Raymond C. Winter
Margaret Moore
Reynolds Brissenden
David Drew Wright
Damon T. Ong
Douglas D. Geyser
Civil Medicaid Fraud Division
Assistant Attorneys General
P.O. Box 12548
Austin, Texas 78711-2548
Attorneys for the State of Texas

Dan Hargrove
Waters & Kraus, LLP
600 Navarro, Suite 500
San Antonio, Texas 78205
Attorneys for Plaintiff Dr. Christine Ellis, D.D.S.

J. Michael Tibbals
Snell Wylie & Tibbals
8150 North Central Expressway, Suite 1800
Dallas, Texas 75206
Counsel for Relator, Madelayne Castillo

C. Gregory Shamoun
Shamoun & Norman, LLP
1755 Wittington Place, Suite 200, LB 25
Dallas, Texas 75234
Attorneys for 2009 Straight Family Lane Family, LP,
Camelia Family Limited Partnership, RMAL Holdings, LLC,
M5 Holdings, LLC, and Hypermart Holdings, LP, LLC




                                          4
Joseph A. Friedman
Kevin P. Perkins
Kane Russell Coleman & Logan PC
1601 Elm Street, Suite 3700
Dallas, Texas 75201
Counsel for AS Property Holdings, LLC and
All Smiles Dental Center, Inc.

Robert M. Anderton
Mark Hanna
Law Offices of Hanna & Anderton
900 Congress Avenue, Suite 250
Austin, Texas 78701
Counsel for Haltom City Smiles, PLLC, Jacksboro Smiles, PLLC, Fort Worth
Smiles by Wire, PLLC, Garland Road Smiles, PLLC, Garland Road Smiles by
Wire, PLLC, Jacksboro Smiles by Wire, PLLC, Lewisville Smiles, PLLC, All Smiles
Dental Professionals, P.C., Park Plaza Smiles, PLLC, S. Hampton Smiles, PLLC,
Haltom City Smiles, PLLC, Jacksboro Smiles, PLLC, Fort Worth Smiles by Wire,
PLLC, Garland Road Smiles, PLLC, Jacksboro Smiles by Wire, PLLC, Lewisville
Smiles, PLLC, Northwest Highway Smiles, PLLC, Plano Minyards Smiles, PLLC,
St. Francis Smiles, PLLC, Valleyview Smiles, PLLC, Garland Road Smiles by
Wire, PLLC

Jay Madrid
Winstead
1201 Elm Street, Suite 5400
Dallas, Texas 75270
Counsel for ASDC Holdings, LLC

J. A. Canales
2601 Morgan Avenue
P. O. Box 5624
Corpus Christi, Texas 78465-5624
Counsel for Richard J. Malouf, D.D.S., P.A.



                                                /s/ Elizabeth G. Bloch
                                                Elizabeth G. Bloch



                                        5